Citation Nr: 0843387	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-44 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
epiphyseal cartilaginous tumor of the right knee caused by 
residuals of a shell fragment wound of the right knee (right 
knee disability), prior to March 19, 2007, and in excess of 
30 percent thereafter.

3.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability, secondary to service-connected 
right knee disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In an April 2004 rating decision, the RO awarded service 
connection with a 20 percent rating for the veteran's lumbar 
spine disability and continued his 10 percent rating for his 
right knee disability.  In an April 2005 rating decision, the 
RO awarded the veteran a 70 percent rating for his service-
connected PTSD, effective on the date of his claim for an 
increased rating.  In February 2008, the veteran was awarded 
a 20 percent rating for his right knee disability prior to 
March 19, 2007 and a 30 percent rating thereafter.  Due to 
the fact that the maximum benefit was not granted for the 
PTSD, spine or knee claims, and the veteran still wished to 
continue his appeal, the issues of entitlement to increased 
ratings remain before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently experiences occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.

3.  Prior to March 19, 2007, the veteran experienced constant 
right knee pain with 90 degrees of flexion and -5 to 0 
degrees of extension with pain.  

4.  Since March 19, 2007, the veteran experiences constant 
right knee pain with flexion to 70 degrees with pain and 
extension limited to 20 degrees with pain, and with evidence 
of arthritis of the knee.  

5.  The veteran currently experiences 55 degrees of flexion 
in the lumbar spine without evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, nor is there evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating in excess of 20 percent, prior 
to March 19, 2007, and in excess of 30 percent thereafter, 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5015, 5257, 5260, 5261 (2008).

3.  The criteria for an initial rating in excess of 20 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (2002), 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in November 2003, March 2006, June 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for increased ratings 
for his right knee disability and PTSD, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  The veteran was not provided adequate notice for his 
claim of service connection for a lumbar spine disability.  
The veteran is not prejudiced, however, as his underlying 
service connection claim was granted.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) (clarifying that prejudice is not 
presumed from the failure to provide preadjudicatory notice 
of a downstream element where the underlying claim for 
service connection has been substantiated).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In a letter dated in May 2008, the veteran was provided 
notice in compliance with Vazquez.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notices, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial November 2003 VCAA notice was given 
prior to the appealed AOJ decisions, dated in December 2003 
and April 2004.  The notices in compliance with Vazquez and 
Dingess were issued following the appealed AOJ decisions.  
The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision if adequate notice was not given prior to 
the appealed decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  Because proper 
notice was provided in March 2006 and May 2008, and a 
Supplemental Statement of the Case was issued subsequent to 
those notices in June 2008, the Board finds that notice is 
pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  The veteran was scheduled 
to appear for a videoconference hearing in October 2008, but 
failed to appear.  Good cause was not shown to reschedule the 
hearing.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks increased ratings for his service-connected 
PTSD, lumbar spine disability, and right knee disability.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Recently, in Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held 
that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

In regards to the claims related to disabilities of the 
musculoskeletal system, 38 C.F.R. §§ 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes for his right knee and lumbar spine 
claims.

PTSD

The veteran seeks a rating in excess of 70 percent for his 
service-connected PTSD.  

The veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating PTSD using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

In November 2003, the veteran underwent a VA examination for 
his PTSD.  The veteran reported that his symptoms associated 
with PTSD had worsened in recent years.  He reported 
recurrent nightmares of search and rescue missions.  The 
veteran advised that he experienced flashbacks when in closed 
spaces and became intensely distressed when he was reminded 
of in-service events.  The veteran reported sweatiness, 
palpitations, avoidance and felt hopeless about the future.  
He stated that he felt detached and estranged from others, 
including his wife, and has no interests in activities he 
once enjoyed.  He reported poor sleep and is easily agitated.  
The veteran stated that he becomes irritable when traveling 
to work and blows up at coworkers.  He has an exaggerated 
startle response and is hypervigilant.  He reported 
difficulty concentrating at work and often must write down 
instructions as he forgets them.  The veteran advised that 
these symptoms have impacted his work and his marriage.  

Upon mental status examination, the veteran was noted to be 
pleasant, polite and cooperative, and without abnormal 
movements or psychomotor retardation or agitation.  The 
veteran's speech was normal.  His mood was anxious and his 
affect was nervous and labile.  His thought processes were 
linear, logical and goal-directed.  His thought content 
included flashbacks, but he denied homicidal or suicidal 
ideations.  His insight and judgment were reasonable as he 
recognized the need for treatment and had a realistic plan 
for self-care.  The veteran was alert and oriented in all 
spheres.  The veteran's PTSD diagnosis was confirmed and he 
was given a GAF score of 45.  

The examiner indicated that the veteran's PTSD symptoms had 
worsened over the past nine months causing difficulty with 
his work and marriage.   The examiner indicated that the 
veteran did not have impairment in his ability to carry out 
and remember simple one or two-step job instructions.  He had 
mild impairment in his ability to complete detailed and 
complex instructions.  He had moderate to severe impairment 
in the ability to interact with supervisors, coworkers, and 
the public.  He was noted to have moderate impairment in the 
ability to maintain his concentration and attention, 
persistence and pace.  The veteran was found to have mild 
impairment in his ability to associate with day-to-day work 
activity-including attendance and safety.  He had moderate 
impairment in the ability to adapt to the stresses common to 
a normal work environment and he had mild impairment in his 
ability to maintain regular work attendance and perform work 
activities on a consistent basis.  The examiner indicated 
that the veteran's prognosis was good if he continued 
treatment.  

In May 2004, the veteran's treating psychiatrist issued a 
letter regarding the veteran's mental status.  He indicated 
that the veteran was severely depressed, tearful, experienced 
panic attacks, had a sense of hopelessness and was frequently 
angry.  The veteran avoided any talk of war and is reminded 
of Vietnam while working in marshy areas.  He is unable to 
sleep due to nightmares and has no relationship with his 
wife.  The veteran has been suicidal, sees no future for 
himself, does not enjoy most activities, and wishes to be 
left alone most of the time.  During treatment, at home, or 
at work, the veteran will suddenly break down in tears and 
feels survivor's guilt.  He feels he has no control over his 
symptoms and accepts that he has become severely ill.  
Despite treatment, the psychiatrist indicated that the 
veteran's symptoms have caused it to be increasingly 
difficult for him to maintain his current employment.  He 
advised that while at work, he looks for an isolated place to 
cry or control his symptoms.  This has become difficult and 
has increased his anxiety and hopelessness.  The veteran 
reported that it is harder to complete tasks at work, recall 
instructions, and interact with coworkers or superiors.  The 
veteran's work efficiency declined and he has been told that 
he is making too many mistakes.  Due to his symptoms, the 
veteran has frequently missed days at work and is often 
fatigued due to his lack of sleep.  It was unclear whether 
the veteran could continue to maintain his current employment 
due to his PTSD symptoms.  The veteran's PTSD diagnosis was 
confirmed, and he was given a GAF score of 45.  

In May 2006, the veteran sought VA psychiatric treatment.  He 
indicated that he had an increase in flashbacks and 
nightmares over the past several months.  He recalled setting 
up ambushes for the Vietcong and has associated nightmares.  
He reported becoming very depressed when he thinks about 
those incidents.  

In December 2007, the veteran underwent another VA 
examination for his PTSD.  The veteran reported nightly 
nightmares and increased memories of Vietnam.  He stated that 
while at work, he has to put up a "false front" and is 
exhausted by the end of the day, and when he comes home, he 
takes it out on his wife.  He advised that the rift between 
him and his wife has increased.  The veteran reported his 
mood as usually being "pissed off and mad," and he 
describes his life as being on a rollercoaster.  He reported 
sometimes feeling "up" and is able to function ok, but does 
not have increased energy.  He advised that he usually feels 
depressed and anxious.  The veteran stated that when he 
speaks, he notices that he loses track of thoughts.  Frequent 
gunshots in his neighborhood startle him.  The veteran 
reported daily flashbacks and panic attacks.  He advised that 
he has had work difficulties in the past year-including 
difficulties in following safety procedures.  The veteran was 
able to maintain his activities of daily living.

Upon mental status examination, the veteran was oriented in 
all spheres.  The veteran did not maintain good eye contact, 
but he was neatly and well groomed.  The veteran was 
generally cooperative and able to spontaneously volunteer 
information.  There as no psychomotor retardation and he 
appeared genuine and truthful.  There was no evidence of 
exaggeration or manipulation.  The veteran's mood and affect 
were noted to be depressed and anxious.  The veteran cried 
when discussing memories of Vietnam and related that he 
experiences frequent panic attacks.  His speech was normal 
and unpressured.  The veteran's thought content was relevant, 
non-delusional, coherent and organized.  There was no 
evidence of bizarre or psychotic thought content and he 
denied any suicidal or homicidal ideation.  He further denied 
any recent auditory or visual hallucinations.  He did report, 
however, having hallucinations in the past about events that 
occurred in Vietnam, but that it no longer happens.  The 
veteran did not appear to be responding to internal stimuli 
during the interview.  His insight and judgment appeared to 
be fair regarding his current situation.  The veteran was 
noted to be of at least average intelligence.  His PTSD 
diagnosis was confirmed, and he was given a GAF score of 52.  
The veteran was noted to have difficulty relating to his wife 
and has had recent issues at work.  The examiner found that 
the veteran had mild difficulties in his ability to 
understand complex commands.  He did not appear to pose any 
threat of persistent danger or injury to himself or others.  

Given the evidence as outlined above, the Board finds that 
the veteran's current 70 percent rating for his service-
connected PTSD adequately reflects the impairment experienced 
by the veteran.  He has consistently manifested symptoms 
associated with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  His GAF score has 
varied from 45 to 52.  This is consistent with a 70 percent 
rating as it reflects moderate to serious PTSD symptoms.  

The veteran is not entitled to the higher, 100 percent rating 
for his PSTD as the evidence does not reflect total 
occupational and social impairment.  Although the veteran has 
had difficulty in his marriage and at work, he is still 
married and employed.  His thought processes were generally 
identified as normal and he does not have delusions or 
hallucinations.  Further, there is no evidence that the 
veteran has grossly inappropriate behavior.  The most recent 
VA examiner indicated that the veteran is not in danger of 
hurting himself or others.  He was further noted to be able 
to perform his activities of daily living and was oriented in 
all spheres.  Thus, a rating in excess of 70 percent for 
service-connected PTSD is denied.  

The Board has reviewed the possibility of issuing staged 
ratings under Hart, but finds the evidence does not warrant 
staged ratings under these circumstances.

Right knee disability

The veteran seeks a rating in excess of 20 percent for his 
service-connected right knee disability, evaluated as 
epiphyseal cartilaginous tumor of the right knee following a 
shell fragment wound to the right knee, from July 14, 2003 
and a rating in excess of 30 percent from March 19, 2007.

The Board notes that the veteran is separately evaluated for 
scars related to his service-connected right knee disability 
and that issue is not on appeal.  Further as is noted in the 
medical evidence outlined below, the veteran does not 
experience any residual muscular disability associated with 
his in-service shrapnel wound to the right knee.  Thus, the 
right knee is appropriately evaluated using the following 
diagnostic codes.  

Diagnostic Code 5015 refers to new, benign growths of bones, 
and it is found in the rating criteria for musculoskeletal 
disabilities at 38 C.F.R. § 4.71a (2008).  The note following 
the code indicates that it will be rated based on limitation 
of motion of the affected parts, which in this case is the 
knee and leg.

The limitation of motion codes referable to the knee and leg 
are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 
5261.  First, Diagnostic Code 5256 rates based on the 
presence of ankylosis, or immobility of the joint.  As the 
veteran has movement in his knee joint, this code is 
inapplicable.

Under Diagnostic Code 5260, when flexion of the leg is 
limited to 60 degrees, a noncompensable rating is warranted.  
When flexion is limited to 45 degrees, a 10 percent rating is 
warranted.  Flexion limited to 30 degrees warrants a 20 
percent rating, while flexion limited to 15 degrees warrants 
the maximum 30 percent rating.

Diagnostic Code 5261 rates based on limitation of extension.  
That code provides that when extension is limited to 5 
degrees, a noncompensable rating is warranted. Extension 
limited to 10 degrees warrants a 10 percent rating.  When 
limitation of extension is at 15 degrees, a 20 percent rating 
is warranted.  Extension limited to 20 degrees warrants a 30 
percent rating.  Extension limited to 30 degrees warrants a 
40 percent rating, and a 50 percent rating requires that 
extension be limited to 45 degrees.

The criteria for disabilities of the knee and leg also 
provide for ratings based on other impairment of the knee.  
In particular, Diagnostic Code 5257 rates based on recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  Slight impairment is assigned a 
10 percent rating, moderate impairment a 20 percent rating, 
and severe impairment a 30 percent rating.  The Board notes 
that the veteran does not have subluxation or lateral 
instability, and this diagnostic code is also inapplicable.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In June 2003, the veteran underwent x-rays of the right knee.  
There was a focal, sclerotic density found overlying the 
projection of the lateral condyle of the femur.  This density 
was irregular and was located within the epiphysis.  The 
radiologist indicated that this may represent an 
osteochondroma.  The appearance was benign.  There was mild 
degenerative osteoarthrosis of the right knee joint with 
spiking of the tibial spine, but there was no obvious soft 
tissue swelling or calcification.  

In December 2003, the veteran underwent a VA examination of 
his right knee.  The veteran reported pain in the right knee 
that had been present for the past few years, on a daily 
basis, and predominantly over the anterior and lateral 
aspects of his knee.  He reported a marked decreased range of 
motion and treats the pain with ibuprofen, more so during 
cold weather.  The veteran advised that his knee pain 
interferes with prolonged walking or prolonged standing.  He 
stated that he was unable to crawl, stoop, ascend or descend 
stairs or ladders.  

Upon physical examination, the veteran was noted to have a 
slightly abnormal right-sided limp.  He was found to have 
mild atrophy of the right quadriceps.  The right knee 
revealed diffuse tenderness with a limited range of motion 
due to pain and weakness.  Pain was found to be the major 
impact on his right knee functionality.  The veteran's right 
knee extension was to -5 degrees and flexion to 90 degrees.  
The range of motion of the right knee was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  There was no evidence of ankylosis, 
crepitus, effusion or locking pain.  Objectively, the 
examiner indicated that the veteran had a well-healed 
surgical scar over the lateral aspect of his right knee.  He 
had tenderness with a noticeable decreased range of motion in 
the right knee, mainly due to pain but also due to right 
quadriceps weakness.  The veteran's limitations due to his 
right knee (and back) were lifting and carrying weight, and 
prolonged standing, walking and repetitive climbing.  The 
veteran had significant limitations with kneeling, crawling, 
stooping and crouching.  

In July 2006, the veteran underwent another VA examination 
for his right knee disability.  The veteran reported constant 
pain in his right knee that radiated to his low back.  He 
rated his knee pain as a 10 on a scale of 1 to 10, with 10 
being the most severe pain.  The pain is either brought on by 
physical activities or comes on by itself and is crushing in 
nature.  The pain is improved by use of medication.  The 
veteran reports a loss of strength in his right knee and is 
easily fatigued.  He reports weakness and pain, and cannot 
control its movements.  The veteran reports complications 
from the muscle injury due to sensitivity when the knee is 
hit.  He denied adhesion of the scar to the bone, prolonged 
infections, or intramuscular scarring.  He reports difficulty 
standing, walking, climbing stairs and lifting.  The veteran 
advised that he is unable to keep up with his normal work 
requirements as it requires prolonged standing and walking.  

Physical examination revealed that the veteran had an 
abnormal gait, mildly antalgic, favoring the right, but 
without use of an assistive device.  The right knee revealed 
evidence of knee joint damage, but no evidence of muscle, 
nerve or bone damage.  There is no evidence of muscle 
herniation and the muscle group can move the joint 
independently.  The joint's movement is limited by pain, but 
not by easy fatigability.  The examiner found evidence of 
incoordination.  He found no evidence of muscle damage, per 
se, but there was evidence of weakness, secondary to his knee 
pain.  Muscle power was 4/5 and there was no involvement of 
the muscle group.  

The right knee revealed evidence of limited and painful 
motion with moderate crepitus.  There was no evidence of 
edema, effusion, tenderness, redness, heat or guarding of the 
movement.  Although there was evidence of weakness, there was 
no evidence of subluxation, drainage, lateral collateral 
ligament instability, anterior or posterior cruciate ligament 
instability, or medial collateral ligament instability.  
Active flexion was to 90 degrees with pain and extension was 
to 0 degrees with pain.  The right knee range of motion was 
limited by pain, weakness and incoordination after repetitive 
use-with pain being the major functional impact.  His range 
of motion was not limited by fatigue or lack of endurance 
after repetitive use.  

Neurologic studies revealed motor strength of 4/5 in the 
right lower extremity secondary to knee pain.  There was no 
evidence of muscle atrophy.  

The veteran's established diagnosis of epithelial 
cartilaginous tumor of the right knee, residual shell 
fragment wound of the right knee, was confirmed.  He was also 
diagnosed as having degenerative arthritis of the right knee 
secondary to his right knee disability.  

In May 2007, the veteran underwent another VA examination.  
The veteran reported constant weakness, stiffness, swelling, 
giving way, lack of endurance, locking, and fatigability 
without heat, redness, or dislocation.  The knee pain occurs 
constantly and radiates to the hips and lower back.  The 
veteran advised that it was a sharp and burning pain that was 
10/10 in terms of its severity.  He reported that the pain 
occurs spontaneously and is worse in cold weather, with 
stress, or with physical activity.  The pain is somewhat 
relieved by use of medication and with rest.  The veteran 
again reported the same complaints of limited function as in 
prior examinations.  The veteran's private orthopedic surgeon 
advised him that he would require a total knee replacement in 
the future.  

Upon physical examination, the veteran had a slightly slow, 
right antalgic gait.  The veteran advised that he currently 
uses a brace, but no other assistive devices.  Examination of 
the muscles of the bilateral lower extremities revealed no 
loss of deep fascia, loss of muscle substance or impairment 
of muscle tone.  There is no muscle herniation and the muscle 
injury did not appear to affect the tendon, bone, or nerve, 
but it affected the joint and caused right knee joint damage.  
The physical examination of the right knee revealed mild, 
soft-tissue swelling, tenderness, guarding of movement, 
weakness, crepitus, and a positive patellofemoral compression 
test.  There was no evidence of redness, heat, abnormal 
movement, subluxation or locking pain.  Flexion of the right 
knee was to 110 degrees, with pain at 70 degrees and 
extension to 10 degrees, with pain at 20 degrees.  The 
examiner found that the range of motion of the right knee 
joint was limited by pain, fatigue, weakness, lack of 
endurance, and incoordination following repetitive use.  Pain 
was the primary cause of the functional impact on the right 
knee.  There was no instability found in the right knee.  X-
rays revealed early osteoarthritic changes.  The previous 
diagnoses were confirmed.  The examiner indicated that the 
veteran's right knee disability limits his ability to perform 
repetitive kneeling, squatting, climbing stairs, prolonged 
walking, standing or any high-impact activities.  

Upon careful review of the evidence of record, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for his right knee disability prior to March 
19, 2007, nor is he entitled to a rating in excess of 30 
percent thereafter.  As noted above, the veteran may be 
entitled to separate ratings under Diagnostic Codes 5260 and 
5261 if both flexion and extension of the leg are compensable 
according to the rating schedule.  

Prior to March 19, 2007, the veteran's extension of the right 
leg was -5 degrees and 0 degrees (based on two separate VA 
examinations), and flexion was to 90 degrees for both 
examinations.  Neither of these findings warranted a 
compensable rating under Diagnostic Codes 5260 and 5261.  It 
is important to note that the veteran was found to have pain 
upon motion and was generously awarded a 20 percent rating 
prior to March 19, 2007, as the findings were analogous to 
those required for a 20 percent rating.  Although he did not 
meet the rating criteria per se, he was awarded a higher 
rating based upon the DeLuca factors.  There was no evidence 
that the veteran's flexion was limited to 15 degrees or that 
his extension was limited to 20 degrees.  Thus, a rating in 
excess of 20 percent for service-connected right knee 
disability prior to March 19, 2007 is denied.  

The veteran is also not entitled to a rating in excess of 30 
percent for his service-connected right knee disability from 
March 19, 2007, as his level of disability does not warrant a 
higher, 40 percent rating.  In the May 2007 VA examination, 
the veteran's extension was to 10 degrees with pain at 20 
degrees and flexion was to 110 degrees with pain at 70 
degrees.  The 70 degree flexion is not compensable under 
Diagnostic Code 5260, but the 20 degree limited extension, 
based upon pain, warrants a 30 percent rating under 
Diagnostic Code 5261.  There is no evidence of record that 
the veteran's extension was limited to 30 degrees to warrant 
a higher, 40 percent evaluation.  Thus, a rating in excess of 
30 percent from March 19, 2007 is denied.  

Although the veteran is diagnosed as having arthritis of the 
right knee, his disability is awarded a compensable 
evaluation under the applicable diagnostic codes regarding 
limitation of motion, and thus, a separate rating under 
Diagnostic Code 5003 is not warranted.  

The Board also notes that the veteran is not entitled to 
separate ratings under Diagnostic Codes 5260 and 5261 as his 
flexion is not so limited as to warrant a compensable rating.  

Lumbar spine disability

The veteran seeks an initial rating in excess of 20 percent 
for his service-connected lumbar spine disability.  It is 
noted that the veteran has not been diagnosed as having 
intervertebral disc syndrome.  

While the veteran's appeal was pending VA revised regulations 
or evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion  
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

In May 2003, the veteran underwent an x-ray of the lumbar 
spine.  Upon review of the film, the veteran was noted to 
have moderate degenerative osteoarthrosis of the lumbar spine 
with marginal spurs present.  The lumbar vertebrae were found 
to maintain normal height and relationship.  The 
intervertebral disc spaces and lumbosacral joint were 
essentially within normal limits.  The veteran was noted to 
have very mild rotoscoliotic deformity at the middle lumbar 
vertebrae.  

In December 2003, the veteran underwent a VA examination.  
The veteran was noted to have developed low back pain related 
to his right knee disability.  A MRI revealed significant 
degenerative disc disease.  He reported that the back pain 
radiated down to the left posterior and lateral thigh, and 
posterior calf to the proximal plantar aspect.  He advised 
that the pain only occasionally radiated on the right.  The 
veteran reported the back pain as crushing and aching in 
character with a pain level of 8 out of 10-10 being the most 
severe pain.  The back pain was noted to be brought on by 
both physical activity and stress.  The veteran advised that 
the pain is relieved with ibuprofen and rest.  The veteran 
denied any lost time from work or physician recommended bed 
rest due to his back pain.  The examiner indicated that the 
veteran had significant functional impairment due to his back 
pain as it interfered with prolonged sitting.  The veteran 
reported that he could only drive short distances, could not 
push a lawnmower, could not shop for a prolonged period of 
time, and could not garden.  He further advised that he 
experiences left foot pain when he has back pain.  This foot 
also exhibits stiffness and fatigue at rest with slight 
weakness during standing and walking.  

Upon physical examination of the thoracolumbar spine, there 
was evidence of diffuse tenderness over the lower lumbar 
spine in the midline and paralumbar region with bilateral 
paralumbar muscle spasm.  The range of motion in his back was 
limited by pain with flexion to 40 degrees, extension to 10 
degrees, right lateral flexion to 10 degrees, left lateral 
flexion to 15 degrees, right rotation to 40 degrees and left 
rotation to 45 degrees.  The lumbar spine's range of motion 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  Straight-leg raising test was 
negative.  There was no evidence of intervertebral disc 
syndrome.  X-ray evidence revealed some early anterior 
osteophytosis and slight retrolisthesis, but was otherwise 
negative.  He was diagnosed as having degenerative disc 
disease of the lumbar spine, secondary to his service-
connected right knee disability.  Objectively, the veteran 
had tenderness, muscle spasm, and limited range of motion, 
but no radiculopathy.  Although the veteran gave a history of 
back pain radiating to the left lower extremity, he currently 
had no sensory deficit and had normal deep tendon reflexes.  

In his July 2006 VA examination, the veteran reported 
constant low back pain radiating to his right knee.  He 
denied paraesthesias or loss of bladder or bowel control due 
to his symptoms.  He reported the crushing pain as 10 out of 
10 on the pain scale.  The pain is brought on by physical 
activities and improved with the use of medication and 
applied heat.  The veteran advised that he is able to 
function with medication, but had difficulty with standing 
and walking.  He also reported that he is unable to sleep due 
to the pain, nor is he able to complete his work assignments.  
He denied any periods of incapacitation.  

Physical examination of the thoracolumbar spine revealed 
limited and painful motion in all directions.  There was 
evidence of mild paraspinal muscle spasm at L3-4, L4-5 and 
L5-S1.  There was no evidence of tenderness or weakness 
found.  Straight-leg raising was negative.  There was no 
evidence of pain radiation, nor was there evidence of 
intervertebral disc syndrome.  Flexion was to 55 degrees with 
pain and extension was to 20 degrees with pain.  Right 
lateral flexion was to 25 degrees, left lateral flexion was 
to 25 degrees, right rotation was to 30 degrees and left 
rotation was to 30 degrees-all with pain.  The range of 
motion of the thoracolumbar spine is limited by pain, but is 
not limited by fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  

The veteran was ultimately diagnosed as having degenerative 
disc disease of the lumbar spine without evidence of 
intervertebral disc syndrome.  

Based upon review of the evidence of record, the Board finds 
that the veteran is not entitled to a rating in excess of 20 
percent for his service-connected lumbar spine disability.  
As noted above, there is no evidence that the veteran has 
intervertebral disc syndrome, incapacitating episodes, or 
physician recommended bed rest, nor has he contended 
otherwise, thus, the Board will not address the current 
regulations regarding those issues.  

Whether using the old regulations, or the new, the veteran's 
lumbar spine disability does not warrant a rating in excess 
of 20 percent.  The veteran did not have a severe lumbosacral 
strain as there was no evidence of positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Further, 
there was no evidence that his lumbar range of motion was 
severe in nature despite his reports of pain.  In December 
2003, the veteran's flexion of the lumbar spine was to 40 
degrees, extension to 10 degrees.  In July 2006, his flexion 
was to 55 degrees with pain and extension was to 20 degrees 
with pain.  He advised that he experienced significant pain 
and was found to have degenerative disc disease.  

The Board finds that the veteran's complaints of periodic 
pain causing a decrease in thoracolumbar motion is consistent 
with limitation of motion in support of the assignment of a 
20 percent rating under Diagnostic Code 5292.  There is, 
however, no evidence to suggest that the veteran experiences 
limitation equivalent to severe limitation of motion in the 
lumbar spine so as to allow assignment of a rating higher 
than 20 percent.  Also, because there is also no evidence of 
listing of the spine, abnormal mobility, intervertebral disc 
syndrome, favorable ankylosis of the entire cervical spine, a 
rating higher than 20 percent is denied.  The Board has 
considered whether staged ratings are appropriate and finds 
that the veteran is not entitled to additional compensation 
for any other time period during this appeal.

Extraschedular considerations

The veteran does not assert that he is totally unemployable 
because of his service-connected PTSD, right knee disability, 
and lumbar spine disability, nor has he identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for treatment of these service-connected 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
PTSD, right knee disability, and lumbar spine disability, the 
Board finds that the evaluations currently assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

A rating in excess of 70 for PTSD is denied.  

A rating in excess of 20 percent prior to March 19, 2007, and 
in excess of 30 percent thereafter, for a right knee 
disability is denied.  

A rating in excess of 20 percent for a lumbar spine 
disability is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


